         Case 1:18-cv-01794-CJN Document 12 Filed 12/26/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                            )
LATINOJUSTICE PRLDEF et al.,                )
                                            )
              Plaintiffs,                   )
                                            )
              v.                            )       Civil Action No. 18-1794 (RC)
                                            )
FEDERAL EMERGENCY                           )
MANAGEMENT AGENCY,                          )
                                            )
              Defendant.                    )
                                            )


                               NOTICE OF SUBSTITUTION

       The Clerk of the Court will please enter the appearance of Assistant United States

Attorney Paul Cirino and remove the appearance of Assistant United States Attorney Joshua M.

Kolsky as counsel of record for Defendant in the above-captioned case.

Dated: December 26, 2018                    Respectfully submitted,


                                                    /s/ Paul Cirino
                                            PAUL CIRINO
                                            Assistant United States Attorney
                                            Civil Division
                                            U.S. Attorney’s Office for the District of Columbia
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            Phone: (202) 252-2529
                                            Fax: (202) 252-2599
                                            paul.cirino@usdoj.gov
